Title: To George Washington from Henry Clinton, 19 September 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir
                            Head Quarters Septr 19th 1780.
                        
                        Major General Phillips, who goes to Elizabeth Town to meet Major General Lincoln, is entrusted and Instructed
                            from me with every thing relating to a general Exchange of Prisoners of War, as well as of the Troops of Convention, and
                            also with all matters relative to the Commissaries of Prisoners and their Instructions, who it is intended should reside
                            with the respective Armies.
                        It is probable Major Genl Lincoln will have your Instructions to confer upon all these Matters with Major
                            Genl Phillips, but should that not be the case, I take it for granted You will immediately send a proper Officer for that
                            purpose to Elizabeth Town. I have the honor to be Your Excellency’s Most obedt & most hble Servt
                        
                            H. Clinton
                        
                    